Title: To Benjamin Franklin from Lafayette, 6 December 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear SirOn Board the Censeur Brest Road December the 6th 1782
After Having Been two days out of the Road, a S. o. [SW] Wind Obliges us to Come Back Again, and I fear it Will Give time for Lord Howe to Embarass our Passage— No Letter from You Has Yet Come to Hand, Which I am Very sorry for, as I Impatiently Waït for Information Upon our Monney Affairs— I Have not Yet Received Your Answer to My Consulting Letter— But I know the Opinion of the three Gentlemen in the Commission, and You Have Also thought that I ought not to detain the fleet on My Account— And as I am still More Anxious to do the Best, than to Appear to Have done so, My Conscience is Easy, and I Would Willingly loose the Credit of past Exertions, Rather than to Neglect an Opportunity of Making New Ones. M. de Rayneval’s speedy Return Makes me Hope that Peace is not far at a distance— I Would Be Much Obliged to You for Your Opinion— In Case Men of some Rank Are sent By france, I do not know Who Will Be the person— If it is Not the One We spoke About together, it Will Be the Usual Ambassador, My uncle the Mquis. de Noaïlles— This if You please (Entre Nous) Unless You think Useful to Communicate it, Under secrecy, to Your Colleagues.
As to My Part, if Matters Were so Ripe as to Admit of My Return, Nothing Would More Highly please me than the Happiness, Any How, to serve America, and More Particularly in the Capacity of a Man Honoured With Her Confidence.
An Express is sent to Versaïlles, By Whose Return I Hope to Hear from You, and I do not think the Weather Will Permit us to set out Before that time.
Requesting My Compliments to Be Presented to Your Grandson I Have the Honor to Be With Every sentiment of Affection and Respect Your Excellency’s Most obedient Humble servant
Lafayette
His Excelleny B. franklin
 
Notation: Lafayette 6. Decr. 1782.
